DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the amendment filed 7/8/2022.  Claims 1-4, 6, 7 and 10-20 are currently pending in this application.

Claim Objections
Claim 13 is objected to because of the following informalities:  line 2, “6input” should be changed to - -input- -.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  line 26, “the controller” should be changed to - -the transmission controller- - for claim consistency (see Claim 13, line 1).  Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  line 4, “a first gear” should be changed to - -the first gear- - for claim consistency (see Claim 13, line 20).  Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  line 6, “a second gear” should be changed to - -the second gear- - for claim consistency (see Claim 13, line 23).  Appropriate correction is required.

Claim 15 is objected to because of the following informalities:  line 7, “a second at least one clutch” should be changed to - -the second at least one clutch- - for claim consistency (see Claim 13, line 21).  Appropriate correction is required.

Allowable Subject Matter
Claims 1-4, 6, 7 and 10-20 are allowed.

Conclusion
This application is in condition for allowance except for the following formal matters: 
Objection to claims described in detail above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655